Item 1. Schedule of Investments: Putnam Voyager Fund The fund's portfolio 10/31/05 (Unaudited) COMMON STOCKS (99.9%)(a) Shares Value Aerospace and Defense (3.3%) L-3 Communications Holdings, Inc. 1,424,800 $110,877,936 Lockheed Martin Corp. 1,473,900 89,259,384 United Technologies Corp. 2,687,500 137,815,000 Airlines (0.7%) Southwest Airlines Co. 4,509,500 Banking (1.2%) Commerce Bancorp, Inc. (S) 4,174,132 Beverage (1.8%) Coca-Cola Co. (The) 4,482,100 Biotechnology (5.3%) Amgen, Inc. (NON) (S) 3,783,800 286,660,688 Biogen Idec, Inc. (NON) 1,600,400 65,024,252 Genentech, Inc. (NON) 1,461,300 132,393,780 MedImmune, Inc. (NON) 1,838,800 64,321,224 Broadcasting (0.6%) XM Satellite Radio Holdings, Inc. Class A (NON) (S) 2,110,800 Building Materials (0.3%) Masco Corp. 909,700 Cable Television (%) Comcast Corp. Class A (Special) (NON) 9,200 Commercial and Consumer Services (6.3%) eBay, Inc. (NON) 5,271,300 208,743,480 Google, Inc. Class A (NON) 451,700 168,095,638 Paychex, Inc. 1,834,500 71,105,220 Yahoo!, Inc. (NON) 5,734,200 211,993,374 Communications Equipment (5.5%) Cisco Systems, Inc. (NON) 18,714,200 326,562,790 Corning, Inc. (NON) 4,260,000 85,583,400 F5 Networks, Inc. (NON) 5,300 275,759 Qualcomm, Inc. (S) 4,065,400 161,640,304 Computers (6.7%) Apple Computer, Inc. (NON) (S) 3,821,300 220,068,667 Dell, Inc. (NON) 8,796,800 280,441,984 EMC Corp. (NON) 14,250,100 198,931,396 Seagate Technology (Cayman Islands) (NON) 10,700 155,043 Conglomerates (1.3%) Danaher Corp. 1,579,100 82,271,110 Tyco International, Ltd. 1,877,200 49,539,308 Consumer Finance (3.6%) Capital One Financial Corp. (S) 2,233,100 170,497,185 Countrywide Financial Corp. 6,513,200 206,924,364 Electronics (5.1%) Agilent Technologies, Inc. (NON) 8,700 278,487 Amphenol Corp. Class A 641,910 25,657,143 Analog Devices, Inc. (S) 9,900 344,322 Freescale Semiconductor, Inc. Class B (NON) 2,657,800 63,468,264 Intel Corp. 8,699,600 204,440,600 Maxim Integrated Products, Inc. (S) 5,700 197,676 Microchip Technology, Inc. (S) 2,956,500 89,197,605 Motorola, Inc. 52,300 1,158,968 Texas Instruments, Inc. 5,228,300 149,267,965 Financial (1.3%) American Express Co. 2,815,200 Food (1.4%) Hershey Foods Corp. 1,274,200 72,412,786 Wrigley (Wm.) Jr. Co. (S) 1,089,200 75,699,400 Health Care Services (7.7%) AmerisourceBergen Corp. 687,900 52,466,133 Cardinal Health, Inc. (S) 2,013,800 125,882,638 Express Scripts, Inc. (NON) (S) 1,015,400 76,571,314 HCA, Inc. 2,108,800 101,623,072 Medco Health Solutions, Inc. (NON) 1,388,800 78,467,200 UnitedHealth Group, Inc. 4,748,100 274,867,509 WellPoint, Inc. (NON) 1,241,700 92,730,156 Homebuilding (1.5%) Lennar Corp. 914,100 50,805,678 NVR, Inc. (NON) (S) 154,600 105,978,300 Insurance (3.5%) American International Group, Inc. 4,435,500 287,420,400 Everest Re Group, Ltd. (Barbados) 751,000 74,686,950 Investment Banking/Brokerage (1.2%) Bear Stearns Cos., Inc. (The) (S) 1,155,700 Leisure (0.7%) Harley-Davidson, Inc. (S) 1,407,800 Lodging/Tourism (1.4%) Las Vegas Sands Corp. (NON) (S) 1,809,900 62,079,570 Royal Caribbean Cruises, Ltd. 2,116,700 87,716,048 Machinery (0.6%) Parker-Hannifin Corp. 944,000 Medical Technology (3.5%) Becton, Dickinson and Co. 1,628,100 82,626,075 Edwards Lifesciences Corp. (NON) (S) 185,500 7,675,990 Medtronic, Inc. 2,468,700 139,876,542 Nobel Biocare Holding AG (Switzerland) 211,800 48,774,055 St. Jude Medical, Inc. (NON) 1,793,000 86,189,510 Oil & Gas (4.0%) Amerada Hess Corp. (S) 707,600 88,520,760 Apache Corp. 1,078,900 68,866,187 Burlington Resources, Inc. 757,900 54,735,538 Canadian Natural Resources, Ltd. (Canada) 1,248,300 51,442,443 Marathon Oil Corp. 1,644,500 98,933,120 Valero Energy Corp. 523,900 55,135,236 Pharmaceuticals (5.1%) Barr Pharmaceuticals, Inc. (NON) Johnson & Johnson Teva Pharmaceutical Industries, Ltd. ADR (Israel) (S) Power Producers (0.5%) AES Corp. (The) (NON) Publishing (1.0%) McGraw-Hill Companies, Inc. (The) R. R. Donnelley & Sons Co. Restaurants (2.5%) McDonald's Corp. Starbucks Corp. (NON) (S) Yum! Brands, Inc. Retail (11.5%) Abercrombie & Fitch Co. Class A Best Buy Co., Inc. Coach, Inc. (NON) Home Depot, Inc. (The) Kohl's Corp. (NON) Lowe's Cos., Inc. (S) Michaels Stores, Inc. Sears Holdings Corp. (NON) Staples, Inc. Whole Foods Market, Inc. (S) Schools (0.7%) Apollo Group, Inc. Class A (NON) Semiconductor (1.6%) Applied Materials, Inc. (S) Lam Research Corp. (NON) Software (4.5%) Adobe Systems, Inc. Autodesk, Inc. Citrix Systems, Inc. (NON) McAfee, Inc. (NON) (S) Mercury Interactive Corp. (NON) Microsoft Corp. Oracle Corp. (NON) Symantec Corp. (NON) Technology Services (1.4%) Accenture, Ltd. Class A (Bermuda) Fair Isaac Corp. (S) Fiserv, Inc. (NON) VeriSign, Inc. (NON) Telecommunications (0.7%) Sprint Nextel Corp. Tobacco (1.9%) Altria Group, Inc. Total common stocks (cost $9,866,756,393) $10,398,185,821 SHORT-TERM INVESTMENTS (4.2%)(a) Principal amount/ Value shares Interest in $206,500,000 joint tri-party repurchase agreement dated October 31, 2005 with Bank of America, LLC due November 1, 2005 with respect to various U.S. Government obligations maturity value of $19,802,217 for an effective yield of 4.03% (collateralized by Fannie Mae securities with yields ranging from 5.00% to 6.00% and due dates ranging from June 1, 2034 to April 1, 2035) $19,800,000 $19,800,000 Interest in $245,000,000 joint tri-party repurchase agreement dated October 31, 2005 with UBS Securities, LLC due November 1, 2005 with respect to various U.S. Government obligations maturity value of $54,206,067 for an effective yield of 4.03% (collateralized by Fannie Mae securities with yields ranging from 4.00% to 10.50% and due dates ranging from October 1, 2015 to November 1, 2035 and Freddie Mac securities with yields ranging from 3.50% to 10.50% and due dates ranging from October 1, 2015 to February 1, 2035) 54,200,000 54,200,000 Short-term investments held as collateral for loaned securities with yields ranging from 3.77% to 4.21% and due dates ranging from November 1, 2005 to December 9, 2005 (d) 312,541,361 312,463,060 Putnam Prime Money Market Fund (e) 49,307,258 49,307,258 Total short-term investments (cost $435,770,318) TOTAL INVESTMENTS Total investments (cost $10,302,526,711) (b) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/05 (Unaudited) Unrealized Notional Termination appreciation/ amount date (depreciation) Agreement with Citigroup Global Markets Limited dated September 12, 2005 to receive/(pay) monthly the notional amount multiplied by the total rate of return of the Commerce Bancorp Inc. NJ and pay semi- annually the notional amount multiplied by the six month USD-LIBOR- BBA plus 25 basis points. $10,120,115 9/12/06 $(241,007) Agreement with Deutsche Bank AG dated July 14, 2005 to receive/(pay) at maturity the notional amount multiplied by the total rate of return of the Commerce Bancorp Inc. NJ and pay semi-annually the notional amount multiplied by the six month USD-LIBOR-BBA plus 25 basis points. 7/19/06 Agreement with Deutsche Bank AG dated April 21, 2005 to receive/(pay) semi-annually the notional amount multiplied by the total rate of return of the Commerce Bancorp Inc. NJ and pay semi-annually the notional amount multiplied by the six month USD-LIBOR-BBA plus 25 basis points. 4/24/06 Agreement with Deutsche Bank AG dated April 13, 2005 to receive/(pay) semi-annually the notional amount multiplied by the total rate of return of the Commerce Bancorp Inc. NJ and pay semi-annually the notional amount multiplied by the six month USD-LIBOR-BBA plus 25 basis points. 4/13/06 Agreement with Deutsche Bank AG dated April 14, 2005 to receive/(pay) semi-annually the notional amount multiplied by the total rate of return of the Commerce Bancorp Inc. NJ and pay semi-annually the notional amount multiplied by the six month USD-LIBOR-BBA plus 25 basis points. 4/14/06 Total $141,848 NOTES (a) Percentages indicated are based on net assets of $10,412,333,770. (b) The aggregate identified cost on a tax basis is $10,357,855,050, resulting in gross unrealized appreciation and depreciation of $868,733,873 and $392,632,784, respectively, or net unrealized appreciation of $476,101,089. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at October 31, 2005. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the statement of operations. At October 31, 2005, the value of securities loaned amounted to $303,270,813. Certain of these securities were sold prior to period-end. The fund received cash collateral of $312,463,060 which is pooled with collateral of other Putnam funds into 16 issues of high-grade, short-term investments. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $379,753 for the period ended October 31, 2005. During the period ended October 31, 2005, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $525,917,024 and $517,440,752, respectively. At October 31, 2005, liquid assets totaling $41,680,523 have been designated as collateral for open swap contracts. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Other investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform.Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swapcontracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the
